WOLF, C.J.
The former husband challenges the award of attorney’s fees and costs to the former wife. We affirm but direct that an obvious mathematical error be corrected. The trial court awarded the former wife $20,000 in attorney’s fees and costs and that it be paid at the rate of $2,000 per month for the next 24 months. The actual rate should be $833.33 for the next 24 months. Upon correction of this error we find no abuse of discretion in the trial court’s determination as to fees and costs.
BROWNING and HAWKES, JJ., concur.